Title: Gunning Bedford: Insurance Survey of the Franklin House, 5 August 1766
From: 
To: 


Since Franklin had been one of the principal founders and the first president of Philadelphia’s earliest fire insurance company, it was natural that his new house should be insured with that mutual organization. The deed of settlement of The Philadelphia Contributionship for the Insuring of Houses from Loss by Fire, dated March 25, 1752 (above, IV, 283–95), made reference to the formal surveying of a house as a preliminary to the issuance of a policy for its insurance. Although Deborah Franklin moved into the new home in the spring of 1765, several details of the construction remained unfinished for some time, and it was not until the summer of 1766 that Gunning Bedford, acting for the Contributionship, completed and recorded his survey among its records.
Bedford’s description helpfully supplements the sketches of the floor plans and Deborah’s description of the rooms printed above, XII, 293–8. The most interesting feature of the survey, perhaps, is the information it gives of the decorative treatment of the interior walls and the chimney pieces. The rooms on the first floor, and especially the large dining room on the east, must have been very handsome.
 
Surveyd. Augt. 5th 1766  No. 1148
A house house [sic] Belonging to Benjamin franklin, Situate on the South Side of high Street Between third and fourth Streets where his familys dwells.
34 feet Square—3 Storys high—14 and 9 inch walls—3 Rooms on a floor—pertitions in the Eastermost part of the house 9 inch Brick wall to the Garet floor is in the westermost part Studed and plasterd. East Room below wainscuted, with frett Cornish all Round, four pedements with frett Bedmolds A Rich Chimney peice, fluted Cullums and half pilasters with intabliture—the other other [sic] Rooms and passage below wainscuted pedistal high, with frett and dintal Cornish throughout one of sd. Rooms has a Chimney peice with tabernacle frame pediment &c. All the Second Story wainscuted pedistal high, frett dintal and plain duble Cornish through the whole, a Chimney peice in one of the Rooms with tabernacle frame pediment &c.
Chimney Brests Surbass [surbase] Scerting and Single Cornish throughout the third Story—Garet plasterd. a way out on Roof—two Storys of Stairs Rampd. Brackited and Wainscuted—one do [ditto]—Brackited—painted inside and out—Modilion Eaves—2 Large painhouses with trusses at each end—all New—kitchen in Celler.
Gunning Bedford
£500 a[t] 30s. per Cent or ifany higher Sum to be at 32s. 6d.
